Citation Nr: 1620532	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  04-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of right orbital floor with right eye inflammation, pain, and headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is located on Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's claim has been pending since 2000 and that there have been previous remands for additional development.  While the Board regrets the additional delay, the Veteran's claim must be remanded so that required records are associated with the claims file in order for the Board to adequately rate the Veteran's claim.

The Board notes that the Veteran's claim for an increased rating was filed in October 2000.  During the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As this claim was filed before that date, the changes are not applicable and the Board will only consider the criteria under the prior regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84, and 4.84a (2008).  

In the April 2015 remand, the Board determined that new VA examinations were necessary to identify the current nature and severity of all service-connected residuals of the Veteran's right orbital fracture.  At that time, in discussing residuals, the Board noted that the Veteran was awarded a separate rating for diplopia of the right eye, currently rated as 30 percent disabling.  See also March 1974 rating decision.

In May 2015 and June 2015, the Veteran was provided with headache and eye examinations which found, among other things, diplopia.  Pursuant to 38 C.F.R. § 4.77 (2008), such a disability is to be evaluated using a Goldmann Perimeter Chart and such chart is to be included in the examination report.  Here, the June 2015 examiner performed visual field testing using a Goldmann Perimeter Chart, but the chart was not included in the examination results, as required.  The October 2013 examination report also failed to include the Goldmann Perimeter Chart.  As a proper rating cannot be performed without review of these charts, the Veteran's claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Goldmann Perimeter Charts from the October 2013 and June 2015 eye examinations and associate them with the Veteran's claims file.

2.  If the charts are unavailable, schedule the Veteran for a new VA examination to assess the nature and severity of his service-connected diplopia.  The entire claims file should be made available to and be reviewed by the clinician.  The Goldmann Perimeter Chart from any new examination MUST be included with the examination report.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  The RO should take into account the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria.  See 73 Fed. Reg. 6654 -54 (November 10, 2008). 
If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

